Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. This action is responsive to the communication filed on July 24, 2019. At this time, claims 1-17 are pending and addressed below. 
                                                            Examiner’s Note 
Examiner contacted the attorney on the record to overcome certain deficiencies and/or objections. However, applicant declined to fix the issues through compact prosecution and demanded an office be issue. 

Claim Objections
Claim 1 is objected to because of the following informalities: It is not clear how a communication-connection procedure is classified into a plurality of states.  Appropriate correction is required. 

Claim 1 is objected to because of the following informalities: Claim 1 recites “. … to generate a mutated packet….”.  It is not clear how a processor generate “ a mutated packet “ without having an original packet. Appropriate correction is required. 
 
Claim 6 is objected to because of the following informalities: As to claim 6, there is a contradiction in how the processor determines that the vehicular electronic device is vulnerable to hacking. The determination is determined based on reception packet. Appropriate correction is required. 

Claim 2 is objected to because of the following informalities:  As to claim 2, it is not clear how the processor classifies the communication-procedure into three different states.  Appropriate correction is required. 

9 is objected to because of the following informalities: As to claim 9, the relationship between the preset communication in claim 1 and the Wi-Fi protocol is not clear.  Appropriate correction is required. 

Claims 10, 11 are objected to because of the following informalities: The relation between the mutated packet and  the Wi-Fi Station and Wi-Fi access point is not clear.  Appropriate correction is required. 

Claim 13 is objected to because of the following informalities: As to claim 13, the relation between plurality of states and Bluetooth protocol is unclear.  Appropriate correction is required. 

Claim 17 is objected to because of the following informalities: It is not clear how a processor contains a larger amount of data.  Appropriate correction is required. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Zhang, US pat.No 20150150124 discloses a transmitter; a receiver.
The prior art does not disclose and a processor configured to classify a communication-connection procedure into a plurality of states based on a preset communication protocol, to generate a mutated packet appropriate for the plurality of states, and to transmit the mutated packet to a vehicular electronic device through the transmitter, and to determine whether the vehicular electronic device is vulnerable to hacking based on whether a reception packet corresponding to the mutated packet is received through the receiver. 
                                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartkopp, US pat.No 10389744   
Conner, US pat.No 20180234446
BEN NOON, US pat.No 20150191135
TSURUMI, US pat.No 20180294991
Lull, US pat.No 20200233060
WADA, US pat.No 20180375881 

HONG, US pat.No 20200120117
Borkowicz, US pat.No 20180227306
Nicholls, US pat.No 10583845
Rieger, US pat.No 10896261
SATO, US pat.No 20200097663   
Punithan, US pat.No 10743158
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Date: 6/25/2021
 /JOSNEL JEUDY/ Primary Examiner, Art Unit 2438